UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 12, 2008 YZAPP INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 333-111696 n/a (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) c/o BMC Acquisitions Corp., LLC 570 Lexington Avenue, New York, New York 10022 (Address of principal executive offices) (Registrant's telephone number, including area code) 212-702-6500 Copies to: Richard A. Friedman, Esq. Sichenzia
